            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 21-CR-57 (TNM)
                v.                           :
                                             :
NICHOLAS RODEAN,                             :
                                             :
                       Defendant.            :


             UNITED STATES’ UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby moves this Court for a protective order pursuant to

Rule 16(d)(1) of the Federal Rules of Criminal Procedure, seeking to prevent the dissemination

or misuse of discovery material containing sensitive information as further described below.

Defendant Nicholas Rodean through counsel, Charles Burnham, does not object to the Court’s

entry of the proposed protective order.

       1.       Defendant is charged via information with offenses related to crimes that occurred

at the United States Capitol on January 6, 2021. On that date, as a Joint Session of the United

States House of Representatives and the United States Senate convened to certify the vote of the

Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had

assembled outside the Capitol violently forced their way through Capitol Police barricades and

into the Capitol. Multiple law enforcement officers protecting the Capitol were threatened,

assaulted and overwhelmed by an enormous mob, which included a number of individuals with

weapons, bulletproof vests, and pepper spray. The Joint Session and the entire official

proceeding of the Congress was halted while the Capitol Police, the Metropolitan Police

Department, and other law enforcement agencies worked to clear the Capitol of hundreds of
            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 2 of 12




unlawful occupants and ensure the safety of elected officials. This event in its entirety is

hereinafter referred to as the “Capitol Attack.”

       2.       Over 220 individuals have been publicly charged in connection with the Capitol

Attack. Investigations have been opened into several hundred additional individuals, and the

government expects that more investigations will be opened. The spectrum of crimes charged

and under investigation in connection with the Capitol Attack includes (but is not limited to)

trespass, engaging in disruptive or violent conduct in the Capitol or on Capitol grounds,

destruction of government property, theft of government property, assaults on federal and local

police officers, firearms offenses, civil disorder, obstruction of an official proceeding, possession

and use of destructive devices, murder, sedition and conspiracy.

       3.       Multiple individuals charged or under investigation are: (a) charged or expected

to be charged with crimes of violence; (b) associated with anti-government militia organizations

and other groups (e.g., Proud Boys, Oathkeepers, Three Percenters, Cowboys for Trump) that

deny the legitimacy of the United States government; (c) coordinated and/or participated in the

violent events which took place at the Capitol; and (d) have made statements indicating an

intention to continue in similar violent endeavors until the current administration is overthrown.

Dozens of the individuals charged have been detained pending trial because a judicial officer

determined that the release of such person will not reasonably assure the appearance of the

person, as required; will endanger the safety of any other person or the community; and/or will

pose a risk of obstruction of justice.

       4.       In connection with the above-described cases and on-going investigations, law

enforcement and the government have obtained and continue to obtain voluminous amounts of

information and evidence relating to both charged and uncharged individuals. By way of
                                               2
            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 3 of 12




illustration, such information and evidence includes but is not limited to: (a) surveillance videos

from the U.S. Capitol and Grounds (constituting hundreds of hours of video); (b) digital

downloads of hundreds of digital devices and social media accounts that belong to individuals

involved in or associated with the Capitol Attack; (c) hundreds of law enforcement body-worn

camera videos; (d) hundreds of financial records, telephone records, motor vehicle and criminal

history records; (e) thousands of tips; and (f) hundreds of witness and source interviews.

       5.       Consistent with Federal Rule of Criminal Procedure Rule 16, the government

intends to provide or make available to Defendant those documents and objects in its possession

that are material to the preparation of the defense, that the government intends to use in its case-

in-chief at trial, or that were obtained from or belong to Defendant. Given the number of

defendants charged and the number of open investigations, such discovery materials may include

large volumes of highly sensitive private and confidential information of numerous individuals

other than Defendant, as well as materials which, if more widely disseminated, could jeopardize

the government’s on-going investigations and the security of witnesses, e.g.:

       a. Records obtained from digital device downloads, and searches of electronic
          communications (e.g., e-mail and social media), of individuals other than Defendant;

       b. Records of personal identifying information of individuals other than Defendant,
          including another individual’s date of birth, social security number, address,
          telephone number, email address, driver’s license number, professional license
          number, or family members’ names, as well as contact information for, photographs
          of, and private conversations with family members and associates not related to the
          criminal conduct in this case, which such individuals may reasonably wish to protect
          from unnecessary dissemination (“Personal Information”);


       c. Financial information of individuals other than Defendant, or entities controlled by
          Defendant, including bank account numbers, credit or debit card numbers, account

                                                  3
            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 4 of 12




             passwords, contact information, or taxpayer identification numbers (“Financial
             Information”);

       d. Information regarding the government’s confidential source(s) or source(s) of
          information, including criminal histories, arrest records and summaries of information
          provided to the government (“Confidential Source Information”);

       e. Sealed documents, to include search warrant applications and their contents
          (affidavits, orders) and other court-ordered authorizations (e.g., pen registers,
          geolocation orders, tracking orders) (“Sealed Information”), that contain Personal
          Information, Financial Information, or Confidential Source Information;

       f. Tips and law enforcement reports and/or notes, including reports of interviews of
          individuals other than defendant, which may contain Personal Information;

       g. Grand jury transcripts and exhibits;

       h. Surveillance footage from the U.S. Capitol and Grounds;

       i.    Hundreds of body-worn camera videos from the Metropolitan Police Department,
             Arlington County Police Department, and other law enforcement agencies operating
             on January 6, 2021, in support of the protection of the Capitol (constituting thousands
             of hours of body-worn cameras); and

       j.    Other investigative information not yet publicly known, the dissemination of which
             could jeopardize the government’s on-going investigations or the security of its
             witnesses, which the government will identify as “Sensitive”.

       6.       Under the Federal Rules of Criminal Procedure, a court “may, for good cause,

deny, restrict, or defer discovery or inspection, or grant other appropriate relief” relating to

discovery by entering a protective order. Fed. R. Crim. P. 16(d)(1). “The burden of showing

‘good cause’ is on the party seeking the order[.]” United States v. Cordova, 806 F.3d 1085, 1090

(D.C. Cir. 2015) (citations and alterations omitted). Once a showing of good cause has been

made, the court has relatively unconstrained discretion to fashion an appropriate protective order.

See United States v. O'Keefe, No. 06-CR-0249, 2007 WL 1239204, at *2 (D.D.C. Apr. 27, 2007)

(describing the court’s discretion as “vast”); Cordova, 806 F.3d at 1090 (“[A] ‘trial court can and

                                                  4
            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 5 of 12




should, where appropriate, place a defendant and his counsel under enforceable orders against

unwarranted disclosure of the materials which they may be entitled to inspect.’” (quoting

Alderman v. United States, 394 U.S. 165, 185, 89 S.Ct. 961, 22 L.Ed.2d 176 (1969)).

       7.       “Protective orders vary in range and type ‘from true blanket orders (everything is

tentatively protected until otherwise ordered) to very narrow ones limiting access only to specific

information after a specific finding of need.’” United States v. Bulger, 283 F.R.D. 46, 52 (D.

Mass. 2012). “Courts use protective orders . . . to expedite the flow of discovery in cases

involving a large amount of sensitive information.” United States v. Johnson, 314 F. Supp. 3d

248, 252 (D.D.C. 2018)(internal quotations and citations omitted).

       8.       Courts also use protective orders when necessary to protect the integrity of on-

going investigations. “[W]here public disclosure of certain materials might officially reveal the

sources and methods law-enforcement officials have used, and will continue to use, to

investigate other criminal conduct related to the publicly filed charges, courts have found it

appropriate to enter a protective order.” United States v. Smith, 985 F. Supp. 2d 506, 531

(S.D.N.Y. 2013), citing United States v. Bin Laden, No. 98–CR–1023, 2001 WL 66393, at *2

(S.D.N.Y. Jan. 25, 2001)(noting that the court adopted a protective order because dissemination

of discovery materials would “jeopardize the ongoing Government investigation into the

activities of alleged associates of the Defendants”).

       9.       In determining whether to issue a protective order, courts also take into account

“the safety of witnesses and others, a particular danger of perjury or witness intimidation, and the

protection of information vital to national security.’” Cordova, 806 F.3d at 1090 (citations and

alterations omitted). “Considering the type of crime charged helps assess the possible threats to

the safety and privacy of the victim. Defendants accused of securities fraud or shoplifting, for
                                                5
          Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 6 of 12




instance, may not pose as great a danger to victims as those charged with crimes of violence.”

United States v. Dixon, 355 F. Supp. 3d 1, 4 (D.D.C. 2019). “A long record of convictions for

violent crimes may suggest a substantial danger to the safety of others. Similarly, a history of

failures to follow court orders may justify a more restrictive protective order.” Id.

       10.     The entry of this order will permit the government to produce expeditiously the

disclosure material without further litigation or the need for redaction. It will also afford the

defense prompt access to those materials, in unredacted form, which will facilitate the

preparation of the defense.

       11.     Defense counsel has authorized the government to state that Defendant has no

objection to this motion.




                                                  6
          Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 7 of 12




       WHEREFORE, to expedite the government’s disclosure of discovery materials, and to

adequately protect the privacy interests of the persons identified therein and the integrity of the

government’s on-going investigations and the security of witnesses, the government requests that

pursuant to the Court’s authority under Fed. R. Crim. P. 16(d)(1), the Court enter the attached

proposed order.


Dated: February 26, 2021


                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                       By:              /s/
                                              Kevin Birney
                                              Assistant United States Attorney
                                              D.C. Bar No. 1029424
                                              555 4th Street, N.W., Room 4828
                                              Washington, D.C. 20530
                                              202-252-7165
                                              Kevin.birney@usdoj.gov




                                                  7
            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 8 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :      Crim No. 21-CR-57 (TNM)
                                              :
NICHOLAS RODEAN,                              :
                                              :
                       Defendant.             :

                     PROTECTIVE ORDER GOVERNING DISCOVERY

       To expedite the flow of discovery material between the parties and adequately protect

personal identity information entitled to be kept confidential, the integrity of the government’s

investigation, and the security of witnesses, it is, pursuant to the Court’s authority under Fed. R.

Crim. P. 16(d)(1) and with the consent of the parties, ORDERED:

       1.       Materials Subject to this Order. All materials disclosed by the government at

any stage of discovery in this case pursuant to Federal Rules of Criminal Procedure 16 and 26.2,

18 U.S.C. § 3500 (the Jencks Act), and the government’s general obligation to produce exculpatory

and impeachment information in criminal cases (the “discovery materials”) are subject to this

protective order (“Order”).

       2.       Defendant. Any reference to “Defendant” herein refers individually to each

defendant identified in the caption above.

       3.       Legal Defense Team. The “legal defense team” includes defense counsel (defined

as counsel of record in this case, including any post-conviction or appellate counsel) and any

attorneys, investigators, paralegals, support staff, and expert witnesses who are advising or

assisting defense counsel in connection with this case. The legal defense team shall not include

Defendant or Defendant’s family members, friends, or associates.
            Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 9 of 12




       4.       Limitations on Dissemination to Defendant. The legal defense team may review

with Defendant all discovery material produced by the government, and may provide Defendant

with copies of discovery pursuant to this Order, but shall not provide Defendant with copies of, or

unsupervised access to, any discovery material produced by the government which constitute or

contain unredacted:

             a. Records obtained from digital device downloads, and searches of electronic
                communications (e.g., email and social media), of individuals other than
                Defendant;

             b. Records of personal identifying information of individuals other than Defendant,
                including another individual’s date of birth, social security number, address,
                telephone number, email address, driver’s license number, professional license
                number, or family members’ names, as well as contact information for,
                photographs of, and private conversations with family members and associates
                not related to the criminal conduct in this case, which such individuals may
                reasonably wish to protect from unnecessary dissemination (“Personal
                Information”);

             c. Financial information of individuals other than Defendant, or entities controlled
                by Defendant, including bank account numbers, credit or debit card numbers,
                account passwords, contact information, or taxpayer identification numbers
                (“Financial Information”);

             d. Information regarding the government’s confidential source(s) or source(s) of
                information, including criminal histories, arrest records and summaries of
                information provided to the government (“Confidential Source Information”);

             e. Sealed documents, to include search warrant applications and their contents
                (affidavits, orders) and other court-ordered authorizations (e.g., pen registers,
                geolocation orders, tracking orders) (“Sealed Information”), that contain Personal
                Information, Financial Information, or Confidential Source Information;

             f. Tips and law enforcement reports and/or notes, including reports of interviews of
                individuals other than defendant, which may contain Personal Information;

             g. Grand jury transcripts and exhibits;



                                                  2
         Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 10 of 12




            h. Surveillance footage from the U.S. Capitol and Grounds;

            i.   Body-worn camera videos from the Metropolitan Police Department, Arlington
                 County Police Department, or any other law enforcement agencies; and

            j.   Investigative information not yet publicly known, the dissemination of which
                 could jeopardize the government’s on-going investigations or the security of its
                 witnesses, and which is designated by the government as “Sensitive”.

Discovery material that clearly pertains to Defendant and does not contain information listed in

(a) through (j) above may be provided to Defendant unredacted (e.g., defendant’s own bank

records, phone records, digital device downloads, social media records, prisoner records and

business records). The government and the defense will work together to ensure that the

materials identified in (a) through (j) above are protected and that Defendant has unfettered

access to as much material as can be provided consistent with this Order.

       5.        Limitations on Dissemination to Third Parties. Neither the legal defense team

nor Defendant shall provide any discovery material produced by the government to any person

not a party to this case, nor make any public disclosure (including disclosure to the media) of the

same, without the government’s express written permission, except that defense counsel may

provide discovery materials to those persons employed, retained, or otherwise consulted by

defense counsel who are necessary to assist counsel of record in preparation for trial or other

proceedings (including third party vendors), and may authorize viewing of discovery materials

by prospective witnesses for purposes of defending this action. The government may authorize,

in writing, disclosure of discovery materials beyond that otherwise permitted by this Order

without further order of this Court.

       6.        Limitations on Use. Defendant and the legal defense team may use the discovery

materials solely in connection with this case, including any post-conviction or appellate



                                                  3
         Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 11 of 12




litigation, and for no other purpose, and in connection with no other proceeding.

       7.      Limitations on Reproduction. The legal defense team may physically or

electronically reproduce the discovery materials as deemed necessary by defense counsel for use

in connection with this case. Any reproductions of the discovery materials authorized by defense

counsel shall be treated in the same manner as the original materials.

       8.      Responsibility to Prevent Reproduction During Viewing. If defense counsel

authorizes Defendant or another person to view the discovery materials, the legal defense team

shall ensure that Defendant or such other person does not copy, photograph, take screenshots, or

otherwise reproduce the discovery materials, except as authorized herein.

       9.      Storage Requirements. The legal defense team shall store the discovery

materials in a secure physical or electronic environment that limits access to members of the

legal defense team and, as authorized herein, Defendant. Defense counsel shall be responsible

and accountable for maintaining, securing, and storing the discovery materials, including all

reproductions thereof, and taking all necessary precautions to prevent unauthorized access.

       10.     Viewing by Incarcerated Defendants. If Defendant in the custody of the United

States Marshals Service, defense counsel is authorized to provide a copy of the discovery

materials to the appropriate point of contact so that the defendant can view the discovery

materials.

       11.     Notifications Regarding this Order. Defense counsel must provide members of

the legal defense team, Defendant, and any other person, with a copy of this Order before

providing them with access to, or permitting them to view the discovery materials.

       12.     Disposition Following the Conclusion of this Criminal Case. Following a

dismissal or acquittal in this case, defense counsel shall destroy or return to the United States the



                                                  4
         Case 1:21-cr-00057-TNM Document 9 Filed 03/04/21 Page 12 of 12




discovery materials. Following a conviction in this case, defense counsel may retain a copy of

the discovery materials. This Order shall remain in effect after the conclusion of this case and

shall continue to govern the dissemination, use, reproduction, storage, and retention of the

discovery materials disclosed in this case.

       13.     Automatic Exclusions from this Order. This Order does not apply to discovery

materials that are, or later become, part of the public record, including materials that have been

received in evidence in this or other public trials or hearings, or materials that are publicly

released by the U.S. Attorney’s Office, the Department of Justice, or the U.S. Capitol Police,

except that any video designated as “security information” under 2 U.S.C. §1979 may never be

provided to Defendant, regardless of publication.

       14.     Scope of this Order. This Order does not prevent any party from objecting to

the discovery or admission of the discovery materials that it otherwise believes to be improper.

This Order also does not constitute a ruling on: (A) any potential objection to the discoverability

or admissibility of the discovery materials; or (B) whether any particular discovery materials are

properly discoverable or admissible. This Order is not intended to limit the use of the discovery

materials in any judicial proceedings in this case. All court filings shall comply with the privacy

protection provisions of Fed. R. Crim. P. 49.1.

       15.     Modification of this Order. Consent to this Order does not constitute a waiver

or otherwise prevent any party from seeking modification of this Order, even after the conclusion

of district court proceedings in this case.

       SO ORDERED this _____ day of __________, 2021.


                                               _____________________________________
                                               HONORABLE TREVOR N. MCFADDEN
                                               United States District Judge

                                                  5
